            Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                    No. 19-cv-01420-MKV
 In re Avon Products Inc. Securities Litigation
                                                    CLASS ACTION

DECLARATION OF GREGORY M. NESPOLE IN SUPPORT OF LEAD PLAINTIFF'S
 UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS
                     ACTION SETTLEMENT

I, Gregory M. Nespole, hereby declare as follows:

       1.       I am a partner of the law firm of Levi & Korsinsky, LLP (“Levi & Korsinsky” or

“Lead Counsel”), attorneys for Lead Plaintiff Holly Ngo (“Lead Plaintiff”) in the above-

captioned action (“Action”). I am admitted to practice before this Court and have personal

knowledge of the various matters set forth herein based on my day-to-day participation in the

prosecution and settlement of this Action.

       2.       I submit this Declaration in support of Lead Plaintiff’s Unopposed Motion for

Preliminary Approval of Proposed Class Action Settlement.

       3.       Unless otherwise defined, capitalized terms herein have the same meaning as set

forth in the Stipulation and Agreement of Settlement, dated August 21, 2020 (the "Stipulation"),

which is attached hereto as Exhibit 1. A copy of Levi & Korsinsky’s firm resume is attached hereto

as Exhibit 2.

                                       Statement of Facts

       4.       On February 14, 2019, plaintiff Manzoor Bevinal filed a class action complaint in

the United States District Court for the Southern District of New York (the “Court”) against

Defendants on behalf of himself and all persons or entities who purchased or otherwise acquired

the publicly traded common stock of Avon Products, Inc. (“Avon”) between January 21, 2016 and

November 1, 2017 inclusive (the “Class Period”), alleging violations of 15 U.S.C. §§ 78j(b) and
             Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 2 of 6




78t(a) of the Securities Exchange Act of 1934 and U.S. Securities and Exchange Commission Rule

10b-5 promulgated thereunder. ECF 1.

        5.       Pursuant to the PSLRA, on February 14, 2019, counsel for plaintiff Bevinal

published notice informing other potential class members of their right to move for appointment

as lead plaintiff for the putative class.

        6.       On April 15, 2019, Holly Ngo moved to be appointed lead plaintiff and moved for

her attorneys, Levi & Korsinsky, to be appointed Lead Counsel. On June 3, 2019, the Court

appointed Lead Plaintiff as such, and appointed Levi & Korsinsky as Lead Counsel. ECF 16.

        7.       Lead Plaintiff, through counsel, diligently investigated the claims, defenses, and

underlying events and transactions that are the subject of the Action. This process has included

analyzing, among other things, publicly filed documents and records, investigative reports, and

news stories; and reviewing and corroborating the allegations and developments in the case. Lead

Plaintiff, through counsel, also contacted more than 60 potential witnesses, who were former

employees, independent contractors, and outside sales representatives (“Representatives”) of

Avon and interviewed 40 of them. Seven Representatives became Confidential Witnesses, who

provided additional information supporting the allegations. In addition, Lead Counsel consulted

with certain experts regarding issues of market efficiency and damages suffered by Lead Plaintiff

and the class resulting from the claims in the Action.

        8.       On July 24, 2019, based on an extensive investigation, Lead Counsel, with the

assistance of Plaintiffs’ Counsel,1 filed the operative Corrected Amended Consolidated Class

Action Complaint for Violation of the Federal Securities Laws (the “Amended Complaint”) on

behalf of Lead Plaintiff Ngo and additionally named plaintiff David Klungle. ECF 32. The


1
 Labaton Sucharow LLP and The Schall Law Firm are collectively, with Lead Counsel,
“Plaintiffs’ Counsel.”


                                                 2
            Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 3 of 6




Amended Complaint alleges that during the Class Period, Avon and the individual defendants tried

to create the illusion that Brazil was still a growth center by (along with other practices)

dramatically lowering credit standards for their Representatives in Brazil. Thus, during the Class

Period, Defendants allegedly concealed that they dramatically loosened credit standards for

Brazilian Representatives to mask declining performance. Defendants also stopped training

Avon’s Brazilian sales Representatives during the Class Period, another critical fact that

Defendants allegedly affirmatively misrepresented.

       9.       On November 18, 2019, following full briefing by the parties, Judge Colleen

McMahon entered her Decision and Order Denying Defendants’ Motion to Dismiss. ECF 46.

Judge McMahon’s decision held that the Amended Complaint credibly pled that, throughout the

Class Period, Defendants issued false and misleading statements concerning: (i) Avon’s

recruitment practices, the ongoing credit crisis, and the resulting increase in bad debt; (ii) Avon’s

accounting practices, including the Company’s failure to increase its allowance for bad debts to

account for the changes to its credit terms; and (iii) Avon’s training and support systems for new

Representatives. Id.

       10.      On February 5, 2020, the Action was reassigned from Judge McMahon to Judge

Mary Kay Vyskocil upon her appointment to the bench from the United States Bankruptcy Court.

                                          The Settlement

       11.      Beginning shortly after Judge McMahon issued her decision denying Defendants’

motion to dismiss, the Parties participated in vigorous arm’s-length negotiations to test whether an

early stage resolution was possible. Lead Counsel and Defendants’ Counsel discussed the

procedural posture of the Action, forthcoming discovery and motions, and the Parties’ initial

positions concerning the merits and strength of the allegations and potential defenses. During the




                                                 3
         Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 4 of 6




months that followed, counsel for the Parties continued to undertake meaningful discussions of

their views of the merits, strength, and risks concerning this Action including certain difficulties

presented by the pandemic in engaging in discovery in Brazil and London.

       12.     Defendants’ Counsel and Lead Counsel thereafter explored the possibility of

resolving the Action through mediation and on June 18, 2020, the Parties participated in a Zoom

mediation session held before mediator Robert A. Meyer, Esq. of Judicial Arbitration and

Mediation Services. Following additional discussions occurring over the next several days among

the Parties with the assistance of the Mediator, the Parties reached an agreement to settle this

Action for $14,500,000 in cash and signed a Memorandum of Understanding on July 2, 2020.

       13.     Following the parties’ entry into the Memorandum of Understanding, the Parties

negotiated the Stipulation which was executed on August 21, 2020. The Stipulation, which sets

forth the final terms and conditions of the Settlement, includes, among other things, a release of

all claims asserted against Defendants in the Action, and certain related claims, in return for a cash

payment by, or on behalf of, the Defendants in the amount of $14,500,000 into a Settlement Fund

for the benefit of the Settlement Class.

       14.     The only settlement-related agreements between Lead Plaintiff and Lead Counsel,

on the one hand, and Defendants or Defendants’ Counsel, on the other hand, are the Memorandum

of Understanding, the Stipulation, and the confidential Supplemental Agreement, dated August 21,

2020, concerning the circumstances under which Defendants may terminate the Settlement based

on the amount of requests for exclusion from the Settlement Class. See Stipulation ¶ 46. It is

standard to keep such agreements confidential so that a large investor, or a group of investors,

cannot intentionally try to leverage a better recovery for themselves by threatening to opt out, at




                                                  4
         Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 5 of 6




the expense of the class. The Supplemental Agreement can be provided to the Court in camera or

under seal.

       15.     In light of the significant risks of proceeding with further litigation, including the

risks that Defendants would be successful in dismissing the action at summary judgment, and the

challenges with respect to damages and causation issues, Avon’s financial position, uncertainty

surrounding the collection of a judgment, and issues surrounding discovery to be taken abroad

during a pandemic, Lead Plaintiff and Lead Counsel determined that the proposed Settlement

represents the best possible result for the Settlement Class.

                     The Risks in Continuing the Litigation of the Action

       16.     Lead Plaintiff and Lead Counsel are cognizant of the fact that assuming success on

all issues of liability and damages would be imprudent.

       17.     Avon had suffered significant business disruption as a result of the pandemic. The

parties also face unprecedented hardships and challenges concerning conducting discovery in

Brazil and London.

       18.     There are also serious issues concerning damages, loss causation, and market

efficiency. Indeed, Avon’s stock declined in response to negative news four times during the Class

Period thus creating potential damage disaggregation issues, potential truth on the market defenses,

and general causation issues. The reality is that Defendants were likely to argue that the declines

in Avon’s stock price were not due to the revelation of issues in Brazil. The decline in the

Company’s market capitalization, Avon would argue, was the result of the Company’s overall

poor financial performance in all of its markets as customers’ tastes shifted away from Avon’s

products and the door to door sales model.




                                                  5
         Case 1:19-cv-01420-MKV Document 71 Filed 08/21/20 Page 6 of 6




       19.     Lead Plaintiff and Lead Counsel believe that this Settlement is a favorable outcome

for the Settlement Class as it secures a certain and prompt benefit in light of the risks to proving

liability and damages and collecting on a possible judgment.

                              Compensation of Plaintiffs’ Counsel

       20.     In exchange for counsel’s efforts, Lead Counsel intends to seek, on behalf of

Plaintiffs’ Counsel, an award of attorneys' fees in an amount equal to $4,350,000, or 30% of the

Settlement Fund. Lead Counsel also intends to request reimbursement of no more than $210,000

for the expenses Plaintiffs’ Counsel have incurred in prosecuting this Action. The fee request

comports with ample precedent within the Second Circuit, as will be fully briefed in connection

with final approval of the Settlement.

       21.     Lead Counsel was assisted in this case by Labaton Sucharow LLP. The Schall

Law Firm provided additional legal assistance to Plaintiff Klungle. Lead Counsel has agreed to

share the awarded attorneys’ fees with Plaintiffs’ Counsel, and payment to them will in no way

increase the fees that are deducted from the Settlement Fund.

       22.     There are no fee agreements between Lead Plaintiff and Lead Counsel, on the one

hand, and Defendants or Defendants’ Counsel, on the other hand, except for the Stipulation.

       Executed this 21st day of August 2020 at New Rochelle, New York.

                                                     /s/ Gregory M. Nespole
                                                     Gregory M. Nespole (GN 6820)




                                                 6
